DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over NeweII et al. US 2019/0210286 (hereinafter NeweII) in view of O'Neil US 2015/0283751 (hereinafter O'Neil).

Regarding claim 1, NeweII teaches: a polymer multi-material high-flexibility laser additive manufacturing system ([0050] - - the feed stock is a polymer with secondary materials and impact modifiers), characterized in that the system includes a first robot (Fig.1, [0050] - - the robotic arm 102 carries a print head, robotic arm 102 is a first robot), a second robot ([0060] - - the pre-heater is positioned on a second robotic arm), a positioner (Fig. 1, [0051] - - build platform 106), an extrusion nozzle (Fig. 1, [0050] - - print head) and a laser ([0060] - - laser pre-heating), wherein:
the extrusion nozzle is used for extruding filaments, the extrusion nozzle is connected with the first robot, and the first robot moves according to a preset trajectory to drive the extrusion nozzle to move ([0055] - - the robotic arm 102 with print head move along a tool path; tool path is  a preset trajectory),
the laser is connected with the second robot, and is used for emitting a laser to fuse the filament extruded from the rotational extrusion nozzle, and through the cooperative motion of the first robot and the second robot, the extrusion and fusion of the filament are performed synchronously ([0060] - - the laser pre-heater is positioned on a second robotic arm);
the positioner serves as a processing mesa, and a forming angle is adjusted by rotating the positioner to cooperate with motions of the two robots simultaneously (Fig. 1, [0051] - - the build platform 106 is movable along two axes of rotation, rotation about 
motion trajectories of the positioner, the first robot and the second robot cooperate with each other without mutual interference ([0076] - - synchronize the movement of the robotic arm 102 and the build platform 106; [0060] - - pre-heater positioned on 2nd robotic arm).

But NeweII does not explicitly teach: a rotational extrusion nozzle that is provided with a plurality of extrusion modules, each extrusion module is used for extruding one kind of filament, the position of the respective extrusion module is adjusted by rotating the rotational extrusion nozzle to achieve switching of the extruded filaments.

However, O'Neil teaches: a rotational extrusion nozzle that is provided with a plurality of extrusion modules, each extrusion module is used for extruding one kind of filament, the position of the respective extrusion module is adjusted by rotating the rotational extrusion nozzle to achieve switching of the extruded filaments (Fig. 4, [0042], [0043] - - carousel system including plurality of extruder nozzle heads).

NeweII and O'Neil are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

NeweII, and incorporating a rotational extrusion nozzle, as taught by O'Neil.  

One of ordinary skill in the art would have been motivated to do this modification in order to be able to print using a plurality of materials, as suggested by O'Neil ([0009]).

Regarding claim 2, the combination of NeweII and O'Neil teaches all the limitations of the base claims as outlined above. 

NeweII further teaches: the positioner includes a horizontal workbench, a horizontal rotating shaft and a vertical rotating shaft, and the horizontal workbench rotates around the horizontal and vertical rotating shafts to achieve the adjustment of the forming angle (Fig. 1, [0051] - - the build platform 106 is movable along two axes of rotation, rotation about z-axis and tilting in x-axis; or tilting in the y-axis; or build platform is another robotic arm providing 6-axis movement).

Regarding claim 3, the combination of NeweII and O'Neil teaches all the limitations of the base claims as outlined above. 

O'Neil further teaches: the rotational extrusion nozzle includes a rotary plate, a fixed plate and the plurality of extrusion module, wherein the plurality of extrusion module are disposed in the fixed plate that is connected with the rotary plate, the rotary 

NeweII and O'Neil are combinable for the same rationale as set forth.

Regarding claim 4, the combination of NeweII and O'Neil teaches all the limitations of the base claims as outlined above. 

NeweII further teaches: the first robot and the second robot are identical in structure, and each employs a multi-axis robot (Fig. 1, [0073] - - the multiple axis robotic arm 102; [0060] - - pre-heater positioned on 2nd robotic arm).

Regarding claim 5, the combination of NeweII and O'Neil teaches all the limitations of the base claims as outlined above. 

NeweII further teaches: the laser generated by the laser is transmitted by an optical fiber, and parameters of the laser are adjustable in real time, so that when the kind of the material changes, the parameters of the laser are adjusted in real time to accommodate the needs of different filaments ([0101] - - an array of laser elements are used, individual elements of the full laser array are engaged to apply laser heating only where needed; varying laser power).

Regarding claim 6, the combination of NeweII and O'Neil teaches all the limitations of the base claims as outlined above. 

NeweII further teaches:
(a) constructing a three dimensional model of a product to be fabricated, performing voxel slicing on the three dimensional model, and obtaining a set of all data points of the entire product ([0002] - - slicing a model); 
(b) setting motion trajectories of the first robot and the second robot, and a motion trajectory of the positioner according to the set of data points of the product ([0076] - - synchronize the movement of the robotic arm 102 and the build platform 106; [0060] - - pre-heater positioned on 2nd robotic arm; pre-heating of the tool path); 
(c) fusing the extruded filaments in real time by the laser driven by the second robot, wherein the positioner adjusts its angle correspondingly according to its motion trajectory to accommodate the motions of the first robot and the second robot, in which way the extrusion fusing formation of all points in the set of all data points is achieved, that is, the process of point-by-point formation is achieved, thereby obtaining the product ([0076] - - synchronize the movement of the robotic arm 102 and the build platform 106 to print the parts).

O'Neil further teaches:
setting a rotation order of the rotational extrusion nozzle ([0066] - - computer determines next nozzle head to use);


NeweII and O'Neil are combinable for the same rationale as set forth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/YUHUI R PAN/Primary Examiner, Art Unit 2116